Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 1 of 6
Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 2 of 6
Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 3 of 6
Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 4 of 6
Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 5 of 6
Case 19-70153-JHH13   Doc 3    Filed 01/28/19 Entered 01/28/19 16:28:42   Desc Main
                              Document      Page 6 of 6
